Wade, O. J.
1. The evidence supported the verdict; and in the absence of any timely request in writing for fuller or more specific instructions, the charge of the court sufficiently covered the issues in the case; and there is no substantial merit in any of the assignments of error, when • considered in connection with the answer of the trial judge and with the brief of evidence.
2. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


George and Luke, JJ., concur..